976 F.2d 724
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES of America, Plaintiff, Appellee,v.Ann M. PALMER, et al., Defendants, Appellants.
No. 91-2274.
United States Court of Appeals,First Circuit.
September 17, 1992

Appeal from the United States District Court for the District of Massachusetts
Peter R. Tritsch on brief for appellant Ann M. Palmer.
Peter R. Tritsch on brief pro se.
Philip F. Mulvey, Jr. on brief pro se.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Campbell, Senior Circuit Judge, and Selya, Circuit Judge.
Per Curiam.


1
The district court's denial of appellants' various motions for attorneys' fees and sanctions, and for reconsideration, is affirmed for substantially the reasons stated by the district court.  Having carefully reviewed the record and the briefs, we conclude that the district court adequately explained its reasons for denying sanctions.  The court's findings are not clearly erroneous, and the court did not err or abuse its discretion in denying sanctions.  Nor was there any procedural irregularity.


2
Affirmed.